Citation Nr: 0125027	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a January 1999 rating decision of the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO confirmed and continued a 30 percent evaluation 
for a psychiatric disability classified as dysthymia with 
generalized anxiety disorder (previously diagnosed as anxiety 
neurosis).  

A hearing was held in August 2000 at the RO before a VA 
hearing officer.  A subsequent hearing was held in August 
2001 at the RO before the undersigned Board Member.  
Transcripts of the hearings are of record.  


FINDING OF FACT

The veteran's psychiatric disability is manifested primarily 
by significant depression and anxiety, and produces 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

A 50 percent rating for the veteran's psychiatric disability 
is warranted.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 U.S.C.A. §§ 1155 (West 1991); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reflect that the veteran was treated 
for acute, catarrhal enteritis.  No psychiatric disorders 
were identified during military service.  The veteran was 
afforded VA psychiatric examinations during the period from 
1948 to 1975.  Initially, the diagnostic formulation was 
psychophysiologic gastrointestinal disorder.  Subsequently, 
the diagnostic formulation was anxiety neurosis.

A VA psychiatric examination was performed in September 1998.  
The examiner commented that the claims file was unavailable 
and that the sole source of information gathered was provided 
by the veteran.  It was noted that the veteran was prescribed 
Bupropion, 75 mg, three times per day; Trazodone 50 mg, once 
a day; and Restoril, 30 mg, once a day as needed.  The 
veteran indicated that he was retired.  His last job had been 
as a clerk at the Post Office; prior to that, he had worked 
as a bartender.  There had been a period of one and a half 
years when he had been unemployed and that had been in 1953.  
On mental status interview, the veteran referred to 
difficulty sleeping and concentrating.  He indicated that he 
had become very irritable because of feeling very pessimistic 
and unable to cope.  He indicated that he had difficulty 
concentrating.  He denied auditory or visual hallucinations; 
he was not found to be paranoid.  

The diagnoses were dysthymia and generalized anxiety 
disorder.  The examiner assigned a Global Assessment of 
Functioning Score (GAF) score of 60.  The examiner commented 
that the veteran suffered from moderate psychiatric 
incapacity.  It was observed that the veteran had been 
feeling increasingly depressed for the past four years and 
also had continuing symptoms of generalized anxiety disorder 
which had become worse because he had little to distract 
himself from his worries.  The examiner remarked that the 
veteran was retired and would be likely capable of working at 
the present time, given that he had been able to hold a job 
until retirement.  

Of record are VA mental health clinic outpatient treatment 
entries dated from November 1997 to October 1998.  They 
reflect that the veteran participated in group psychotherapy.  
Various life issues were explored, including maintaining 
contact with others, participating in community activities, 
coping with loss of physical strength, and understanding 
relationships with younger family members.  A December 1997 
treatment notation indicates that the veteran's anxieties 
centered on his physical condition.  It was noted that the 
veteran had undergone a cardiac bypass and valve replacement 
during the last year.  He had been very depressed.  
Adjustments were made in his medications, and this had helped 
with relieving depression.  The veteran had become less 
depressed, especially when he was around other people.  On 
mental status interview, he was found to be moderately 
depressed; he was not suicidal or homicidal; he was not 
psychotic; he was moderately anxious; and he was especially 
troubled by insomnia.

A statement, dated in April 2000, was received from a VA 
clinical social worker, who indicated that the veteran 
regularly attended once-a-week group treatment, as well as 
having the benefit of psychiatric medication management and 
consultation.  It was reported that presently the veteran had 
feelings of anxiousness and sadness which had become more 
pronounced as a result of social isolation.  The veteran's 
social isolation was partially attributed to his declining 
physical strength and ability to get around.  He stated that 
he was somewhat able to maintain friendships from the past; 
however, there had been multiple losses with deaths of family 
members and the relocation of his daughter and a woman friend 
to other states of the country.  He referred to difficulty 
maintaining connections within his present community and his 
inability to establish ongoing social relationships within 
it.  He indicated that he had trouble with memory.  

A hearing was held in August 2000 at the RO before a VA 
hearing officer.  In testimony, the veteran related that he 
was irritable; that he argued with other people; that he had 
sleep problems; and that he felt depressed.  He noted that he 
had no hobbies; that his concentration was very bad; and that 
he did not make friends easily.  He pointed out that he saw a 
VA psychiatrist who prescribed medication for his nervous 
condition and sleep difficulty.  He observed that sleeping 
pills did not help, but that the medication for his nervous 
condition was somewhat helpful.  

VA outpatient mental health clinic treatment entries, dated 
from October 1998 to October 2000, reflect that the veteran 
continued to participate in group psychotherapy.  The group 
explored the various life issues referenced above.  
Outpatient treatment entries in December 1998 and January 
2000 disclose GAF scores of 50.  A mental health clinic 
progress note, dated in July 2000, indicates that the veteran 
experienced anxieties and depression centering on physical 
condition.  Mental status examination disclosed that he was 
moderately to severely depressed, but not actively suicidal 
or psychotic.  It was found that he was severely anxious.  He 
reported increasing memory problems.  He was especially 
troubled by insomnia.  The impressions were generalized 
anxiety disorder and adjustment disorder.  The examiner 
assigned a GAF score of 48.

In a letter dated in April 2001, the VA clinical social 
worker indicated that the veteran's generalized anxiety 
disorder often impeded adaptive behavior necessary to meet 
present physical and psychological challenges.  This anxiety 
represented a significant barrier to vital adaptation 
necessary in successfully addressing the aging process.

A hearing was held in August 2001 at the RO before the 
undersigned Member of the Board.  The veteran essentially 
reiterated testimony provided at the August 2000 hearing 
referenced above.

II. Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This so because the requirements 
of the new law and regulations have already been satisfied.  
By the statement of the case and supplemental statement of 
the case furnished the appellant, the RO has notified him of 
the information and evidence necessary to substantiate his 
claim.  Pertinent post-service medical records have been 
associated with the record, and the appellant has undergone 
examination in connection with the claim on appeal.  
Furthermore, the appellant has had the opportunity to testify 
at hearings.  There is no indication that additional evidence 
exists and can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

A 30 percent rating is warranted for generalized anxiety 
neurosis or dysthymic disorder where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for service connected psychiatric disability where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Codes 9400, 9433 (2001).

A review of the record shows that the veteran's psychiatric 
disorder was found to be only moderate in degree, in 
September 1998, when he was most recently afforded a VA 
psychiatric examination for rating purposes.  The examiner 
then assigned GAF score of 60, which reflects no more than 
moderate impairment of social and occupational functioning or 
more than moderate impairment of mood, affect and cognition.  
See, Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), Fourth Edition (1994).  However, a subsequent 
psychiatric evaluation, performed at a VA mental health 
clinic in July 2000, demonstrated moderate to severe 
depression and severe anxiety, and a GAF score of 48 was 
assigned.  A GAF score of 48 is consistent with serious 
impairment of social and occupational functioning or serious 
impairment of mood, affect and cognition.  DSM-IV, supra.

The medical evidence reflects that the veteran experiences 
significant depression and anxiety centered around health 
concerns.  The veteran's VA treating therapist, who has had 
the opportunity to observe the veteran on an ongoing basis in 
recent years, remarked that the veteran's anxiety was 
intensified by social isolation; in turn, social isolation 
was magnified by the veteran's declining health.  She 
indicated that his anxiety had produced an adverse impact on 
his ability to adapt to physical and psychological 
challenges.  It would appear that the veteran's impeded 
adaptive behavior has exerted an adverse impact on his social 
and industrial functioning.  The Board concludes that the 
veteran's psychiatric disability picture more nearly 
approximates the criteria for assignment of the next higher 
rating of 50 percent.  In reaching that determination, the 
Board has been mindful of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. 5107(b) (West 1991 and Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

However, entitlement to a yet higher evaluation of 70 percent 
for a psychiatric disability is not met.  In this regard, the 
medical evidence does not demonstrate such extensive 
impairment of mood, affect or cognition or such extensive 
impairment of social and occupational functioning as to 
satisfy the criteria for assignment of a 70 percent 
evaluation.  In this regard, there is no objective evidence 
of symptomatology analogous to obsessional rituals that 
interfere with routine activities; speech production that is 
illogical; near continuous panic attacks; impaired impulse 
control and the virtual inability to establish or maintain 
effective relationships.  With regard to social contacts, a 
VA social worker in April 2000 noted that the veteran was 
somewhat able to maintain his friendships from the past.  
Current social isolation was partially attributable to his 
declining strength and ability to get around.  However, it is 
also noted that the veteran did participate in group therapy 
sessions at the VA.  Thus, the virtual inability to establish 
or maintain effective relationships is not present.


ORDER

Entitlement to an increased rating for service connected 
psychiatric disability is granted to 50 percent, subject to 
governing criteria pertaining to the payment of monetary 
awards.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

